Exhibit 10.4

RESTRICTED STOCK AGREEMENT

ELECTROMED, INC.
2014 EQUITY INCENTIVE PLAN

          THIS AGREEMENT is made effective as of this ____ day of
_______________, 20__, by and between Electromed, Inc., a Minnesota corporation
(the “Company”), and _________________________ (“Participant”).

W I T N E S S E T H:

          WHEREAS, Participant is, on the date hereof, an Employee, Director of
or a Consultant to the Company or one of its Subsidiaries; and

          WHEREAS, the Company wishes to grant a restricted stock award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2014 Equity Incentive Plan (the “Plan”); and

          WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock award to Participant;

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

          1.       Grant of Restricted Stock Award. The Company hereby grants to
Participant on the date set forth above a restricted stock award (the “Award”)
for ____________(________) shares of Common Stock on the terms and conditions
set forth herein, which shares are subject to adjustment pursuant to Section 13
of the Plan. The Company shall cause to be issued one or more stock certificates
representing such shares of Common Stock in Participant’s name, and may deliver
such stock certificate to Participant or may hold each such certificate until
such time as the risk of forfeiture and other transfer restrictions set forth in
this Agreement have lapsed with respect to the shares represented by the
certificate. The Company may also place a legend on such certificates describing
the risks of forfeiture and other transfer restrictions set forth in this
Agreement providing for the return from Participant, if applicable, and
cancellation of such certificates if the shares of Common Stock are forfeited as
provided in Section 2 below. Until such risks of forfeiture have lapsed or the
shares subject to this Award have been forfeited pursuant to Section 2 below,
Participant shall be entitled to vote the shares represented by such stock
certificates and shall receive all dividends attributable to such shares, but
Participant shall not have any other rights as a shareholder with respect to
such shares.

--------------------------------------------------------------------------------



          2.       Vesting of Restricted Stock.

                    a.          General. The shares of Stock subject to this
Award shall remain forfeitable until the risks of forfeiture lapse according to
the following schedule:

 

 

 

 

Specified Date or Achievement

Number of Shares as to which

 

(each, a “Vesting Time”)

Risks of Forfeiture Lapse

 

 

 

 

[The date and time of day or

[to be completed]

 

certification of achievement

 

 

procedures should be approved when

 

 

award is granted and specified in

 

 

this section]

 

                    b.          Termination of Relationship. If Participant
ceases to be [an Employee] [a Consultant] [a Director] of the Company or any
Subsidiary for any reason, including Participant’s voluntary resignation,
retirement, death or disability, Participant shall immediately forfeit all
shares of Stock subject to this Award as to which the risks of forfeiture have
not lapsed.

                    3.          General Provisions.

                    a.          Employment or Other Relationship. This Agreement
shall not confer on Participant any right with respect to continuance of
employment or other relationship by the Company or any of its Affiliates, nor
will it interfere in any way with the right of the Company to terminate such
employment or relationship. Nothing in this Agreement shall be construed as
creating an employment or service contract for any specified term between
Participant and the Company or any Affiliate.

                    b.          280G Limitations. Notwithstanding anything in
the Plan, this Agreement or in any other agreement, plan, contract or
understanding entered into from time to time between Participant and the Company
or any of its Subsidiaries to the contrary (except an agreement that expressly
modifies or excludes the application of this Paragraph 4(b)), the lapse of the
risks of forfeiture of this Award shall not be accelerated in connection with a
Change of Control to the extent that such acceleration, taking into account all
other rights, payments and benefits to which Participant is entitled under any
other plan or agreement, would constitute a “parachute payment” or an “excess
parachute payment” for purposes of Code Sections 280G and 4999, or any successor
provisions, and the regulations issued thereunder; provided, however, that the
Administrator, in its sole discretion and in accordance with applicable law, may
modify or exclude the application of this Paragraph 4(b).

--------------------------------------------------------------------------------



                    c.          Securities Law Compliance. Participant shall not
transfer or otherwise dispose of the shares of Common Stock received pursuant to
this Agreement until such time as the Company and its counsel shall have
determined that such transfer or other disposition will not violate any state or
federal securities laws. Participant may be required by the Company, as a
condition of the effectiveness of this Award, to give any written assurances
that are necessary or desirable in the opinion of the Company and its counsel to
ensure the issuance complies with applicable securities laws, including that all
Common Stock subject to this Agreement shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof; that the certificates (or, if permitted, book
entries) for such shares shall bear an appropriate legend or notation to that
effect; and that such shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws.

                    d.          Mergers, Recapitalizations, Stock Splits, Etc.
Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by Participant and the Company, pursuant
and subject to Section 13 of the Plan, certain changes in the number or
character of the shares of Common Stock of the Company (through sale, merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend, or otherwise) shall
result in an adjustment, reduction, or enlargement, as appropriate, in the
number of shares subject to this Award. Any additional shares that are credited
pursuant to such adjustment shall be subject to the same restrictions as are
applicable to the shares with respect to which the adjustment relates.

                    e.          Shares Reserved. The Company shall at all times
during the term of this Agreement reserve and keep available such number of
shares as will be sufficient to satisfy the requirements of this Agreement.

                    f.          Withholding Taxes. To permit the Company to
comply with all applicable federal and state income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that, if
necessary, all applicable federal and state payroll, income or other taxes
attributable to this Award are withheld from any amounts payable by the Company
to Participant. If the Company is unable to withhold such federal and state
taxes, for whatever reason, Participant hereby agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal or state law prior to the transfer of any certificates for the
shares of Stock subject to this Award. Subject to such rules as the
Administrator may adopt, the Administrator may, in its sole discretion, permit
Participant to satisfy such withholding tax obligations, in whole or in part, by
delivering shares of the Company’s Common Stock, including shares of Common
Stock received pursuant to this Award, having a Fair Market Value, as of the
date the amount of tax to be withheld is determined under applicable tax law,
equal to the statutory minimum amount required to be withheld for tax purposes.
In no event may the Participant deliver shares having a Fair Market Value in
excess of such statutory minimum required tax withholding. Participant’s
election to deliver shares for purposes of such withholding tax obligations
shall be made on or before the date that triggers such obligations or, if later,
the date that the amount of tax to be withheld is determined under applicable
tax law, and shall be irrevocable as of such date if approved by the
Administrator. Participant’s request shall comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.

--------------------------------------------------------------------------------



                    g.          Nontransferability. No portion of this Award for
which the risks of forfeiture have not lapsed may be assigned or transferred, in
whole or in part, other than by will or by the laws of descent and distribution.

                    h.          2014 Equity Incentive Plan. The Award evidenced
by this Agreement is granted pursuant to the Plan, a copy of which Plan has been
made available to Participant and is hereby incorporated into this Agreement.
This Agreement is subject to and in all respects limited and conditioned as
provided in the Plan. All capitalized terms in this Agreement not defined herein
shall have the meanings ascribed to them in the Plan. The Plan governs this
Award and, in the event of any questions as to the construction of this
Agreement or in the event of a conflict between the Plan and this Agreement, the
Plan shall govern, except as the Plan otherwise provides.

                    i.          Lockup Period Limitation. Participant agrees
that in the event the Company advises Participant that it plans an underwritten
public offering of its Common Stock in compliance with the Securities Act of
1933, as amended, the Participant will execute any lock-up agreement the Company
and the underwriter(s) deem necessary or appropriate, in their sole discretion,
in connection with such public offering.

                    j.          Blue Sky Limitation. Notwithstanding anything in
this Agreement to the contrary, in the event the Company makes any public
offering of its securities and determines, in its sole discretion, that it is
necessary to reduce the number of Restricted Stock Awards so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the Board
of Directors of the Company shall remove the risks of forfeiture (in full or in
part) to which this Award is subject, provided that the Company gives
Participant 15 days’ prior written notice of such removal. Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

                    k.          Affiliates. Participant agrees that, if
Participant is an “affiliate” of the Company or any Affiliate (as defined in
applicable legal and accounting principles) at the time of a Change of Control
(as defined in Section 1(f) of the Plan), Participant will comply with all
requirements of Rule 145 of the Securities Act of 1933, as amended, and the
requirements of such other applicable legal or accounting principles, and will
execute any documents necessary to ensure such compliance.

                    l.          Stock Legend. The Administrator may require that
the certificates (or, if permitted, book entries) for any shares of Common Stock
issued to Participant (or, in the case of death, Participant’s successors) shall
bear an appropriate legend or notation to reflect the restrictions of Paragraph
3(c) and Paragraphs 3(i) through 3(k) of this Agreement; provided, however, that
failure to so endorse any of such certificates shall not render invalid or
inapplicable Paragraph 3(c) or Paragraph 3(i) through 3(k).

                    m.          Scope of Agreement. This Agreement shall bind
and inure to the benefit of the Company and its successors and assigns and of
Participant and any successors of Participant. This Award is expressly subject
to all terms and conditions contained in the Plan and in this Agreement, and
Participant’s failure to execute this Agreement shall not relieve Participant
from complying with such terms and conditions.

--------------------------------------------------------------------------------



                    n.          Choice of Law. The law of the state of Minnesota
shall govern all questions concerning the construction, validity, and
interpretation of this Plan, without regard to that state’s conflict of laws
rules.

                    o.          Severability. In the event that any provision of
this Plan shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of this Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.

                    p.          Arbitration. Any dispute arising out of or
relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud in the inducement, shall be discussed
between the disputing parties in a good faith effort to arrive at a mutual
settlement of any such controversy. If, notwithstanding, such dispute cannot be
resolved, such dispute shall be settled by binding arbitration. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall be a retired state or federal judge
or an attorney who has practiced securities or business litigation for at least
10 years. If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court of Scott County, select
an arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement. Limited civil discovery shall be permitted for the production of
documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Scott County,
Minnesota.

***Signature Page Follows***

--------------------------------------------------------------------------------



          ACCORDINGLY, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

 

 

 

 

 

ELECTROMED, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

Participant


[Restricted Stock Agreement Signature Page]

--------------------------------------------------------------------------------